Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 16, 2017

The Court of Appeals hereby passes the following order:

A17A1657. JOHN A. JAMES v. FIRST SOUTHERN BANK f/k/a THE
    PATTERSON BANK.

      First Southern Bank f/k/a The Patterson Bank (“the Bank”) sued John A. James
to recover on a promissory note. On January 27, 2017, the trial court granted the
Bank’s motion for summary judgment in the amount of $511,459.22. James filed a
timely notice of appeal, and the case was transmitted to this Court and docketed as
Case Number A17A1435.
      James subsequently filed a “Motion to Vacate Order and/or Motion to Modify
Order” requesting clarification on whether the January 27, 2017 order was final and
subject to direct appeal. At James’ request, the trial court entered a modified order
holding “there is no just reason for delay, and this Court hereby enters final judgment
in favor of [the Bank] in the amount of $511,459.22[.]” In the instant appeal, James
seeks to appeal this order.
      OCGA § 9-11-56 (h) provides, in relevant part, that “[a]n order granting
summary judgment on any issue or as to any party shall be subject to review by
appeal.” Even without the express determination that there is no just reason for delay,
an order granting partial summary judgment may be appealed directly. See Advanced
Contouring, Inc. v. McMillan Div. of States Engineering Corp., 179 Ga. App. 128,
128 (2) (345 SE2d 666) (1986). Accordingly, the appeal in Case Number A17A1435
is properly before us. Thus, the appeal in A17A1657, which is duplicative of the
appeal in A17A1435, is hereby DISMISSED as superfluous.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     05/16/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.